Title: From Benjamin Franklin to Samuel Cooper, 24 February 1769
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, Feb. 24. 1769
I received your Favour by Mr. Jefferies. I should have been glad if in any thing I could have serv’d him here. The Part I took in the Application for your Degree, was merely doing Justice to Merit, which is the Duty of an honest Man whenever he has the Opportunity. I did that Duty indeed with Pleasure and Satisfaction to myself, which was sufficient: But I own the Pleasure is greatly increas’d by finding that you are so good as to accept my Endeavours kindly.
I was about to return home last Summer, and had some Thoughts of doing it by way of Boston; but the untoward Situation of American Affairs here, induc’d my Friends to advise my staying another Winter. I should have been happy in doing any Service to our Country. The Tide is yet strong against us; and our Endeavours to turn it have hitherto had but little Effect. But it must turn; if your frugal and industrious Resolutions continue. Your old Governor Mr. Pownall appears a warm and zealous Friend to the Colonies in Parliament, but unfortunately he is very ill-heard at present. I have been in constant pain since I heard of Troops assembling at Boston, lest the Madness of Mobs or the Insolence of Soldiers, or both, should, when too near each other, occasion some Mischief difficult to be prevented or repaired, and which might spread far and wide. I hope, however that Prudence will predominate and keep all quiet.
A great Cause between the City of London and the Dissenters was decided here the Year before last, in the House of Lords; no Account of it has been printed but one having been taken in Writing, I obtain’d a Copy of it, which I send you supposing it may afford you [and] your Friends some Pleasure.
Please to present my respectful Compliments to Mrs. Cooper and to Mr. Bowdoin when you see him. With sincere and great Esteem, I am, Reverend and dear Sir, Your affectionate and most obedient humble Servant
B Franklin
Revd Dr. Cooper
 
Endorsed: From D. Franklin By Capt Freeman.
Receiv’d Apr. 19. –69.
